Citation Nr: 1329887	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  07-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for chronic low back strain with degenerative disc disease than the 10 percent rating assigned.

2.  Entitlement to a higher initial evaluation for dyshidrotic eczema and herpes simplex than the 0 percent rating assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to December 1982 and from December 1982 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in San Diego, California.

The Board previously remanded the case in August 2010, and it now returns to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Veteran contends, in effect, that the evaluations assigned his service-connected chronic low back strain with degenerative disc disease and dyshidrotic eczema and herpes simplex do not accurately reflect the severity of these disabilities.  Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision.  

The record reflects that the Veteran has received treatment at the Naval Training Center Clinic in San Diego, and at the Balboa Naval Medical Center, and records were appropriately sought and obtained from those sources following the Board's remand of the case in August 2010.  At the time of the prior remand, the VA examinations conducted to assess the Veteran's claimed disorders were only a few years old, having been obtained in August 2008.  The prior remand requested that treatment records be obtained based on the Veteran's contentions, in effect, that the examinations did not adequately portray the current severity of his disabilities.  In a July 2010 appellate brief it was noted that the Veteran contend that he had flare-ups of back pain requiring emergency room visits, periods of incapacitation, and loss of range of motion not reflected in the most recent VA examination in August 2008.  The Veteran was also noted to complained of episodes of skin lesions lasting five to seven days at a time.  Records were obtained from the Naval facilities, but treatment records have not afforded an adequate current medical evaluation of either of these disorders to allow the Board to appropriately adjudicate the claims.  An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability. See 38 C.F.R. § 3.159(c)(4) (2013); see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  (contemporaneous examination required which takes into account records of prior medical treatment).  

The Board is thus compelled to remand the case for more current examinations, including efforts to obtain a spine examination during an episode of flare of that disorder, and to obtain a skin examination during an episode of flare that disorder, with the Veteran's cooperation.  

It is unclear whether the RO attempted to obtain records of VA treatment.  Such efforts must therefore also be undertaken upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the remanded claims.  The Veteran should be encouraged to submit statements describing fully the various symptoms resulting from his service-connected low back and skin disabilities, and the impact of these on his ability to work and to function on a daily basis.  The Veteran must be afforded the appropriate opportunity to respond.

2.  Obtain the Veteran's complete VA treatment records.  If those records cannot be located, a formal finding of unavailability must be issued and associated with the claims file. 

3.  Also request any as yet unobtained records of treatment from the Naval Training Center Clinic in San Diego, and the Balboa Naval Medical Center.  

4.  With the Veteran's authorization and assistance, as appropriate, records should also be sought from emergency medical facilities or hospitals where the Veteran has sought emergency care for his back disability, as he previously reported.  

5.  After completing the above development, schedule the Veteran for VA examinations by a specialist in disorders of the spine for his service-connected spine disorder, and by a VA dermatologist for his service-connected skin disabilities, to determine the nature, extent, frequency and severity of any impairments related to the Veteran's service-connected low back and skin disabilities.  The claims folder and the Veteran's medical records in digital formats (to include Virtual VA) must be made available to and reviewed by the examiners.  

To the extent possible, and with the Veteran's cooperation, each of these examinations should be conducted during an episode of flare-up of that disorder or disability.  If this is not possible, the reason(s) it is not possible must be explicitly noted in the examination record, and efforts to coordinate with the Veteran for examinations during episodes of flare-up must be documented.   

Regarding the low back, the examiner is to address: 

a)  Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare- ups or with repetitive use.  If feasible, any additional functional loss should be expressed in terms of degrees of additional limitation. 

b)  Any objective neurological abnormality, including the service-connected radiculopathy of the left lower extremity. 

c)  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months.

d)  Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or of the entire spine. 

Regarding the skin, the examiner is to address: 

a)  All signs and symptoms attributable to the Veteran's service-connected dyshidrotic eczema and herpes symplex, to include any scars.  The current skin findings should be described in detail.  

b)  The percentage of the Veteran's entire body and the percentage of exposed areas that are affected by the service-connected dyshidrotic eczema and herpes symplex.

c)  With regard to the head, face and neck, the examiner should address the presence or absence of visible or palpable tissue loss, gross deformity or distortion of any features or paired features, and any of the eight characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800) due to the Veteran's dyshidrotic eczema and herpes symplex.  The examiner should also address the extent of total involved surface of the head, face or neck, in terms of total square inches, by the examiner's best approximation.  

d)  Whether the Veteran's dyshidrotic eczema and herpes symplex have required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12-month period.

6.  Then, readjudicate the remanded claims.  If any benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


